Title: To Alexander Hamilton from Jedediah Huntington, 30 April 1790
From: Huntington, Jedediah
To: Hamilton, Alexander


[New London, Connecticut] April 30, 1790. “I am favd. with your Letter of the 21st. respecting Light Houses &c and am much obliged to the president for the Appointment therein announced to me. I do not know of any Beacons Buoys or piers in this state that come within the Description of the Act of Congress but will make Enquiry. The Legislature of this state in May last ordered the buoys fixed at certain places in the Harbour of N. London of which I once made Mention to you but the order has never been executed. I shall endeavour to prevail with the Legislature to include those places in their Act of Cession in hopes that Buoys may be fixed.…”
